Citation Nr: 0305978	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for right 
shoulder instability (major), status post open anterior 
capsulorrhaphy and capsular shift stabilization, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left ulnar nerve 
disorder claimed as hand numbness.

3.  Entitlement to service connection for neck and back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1994 to June 1998.  
These matters came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1998 and February 1999 
rating decisions of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In support of 
her claim, the veteran testified at a personal hearing at the 
RO in February 2000.  In January 2001, the Board remanded 
these matters to the RO for further development.  That 
development has been completed, and the case has been 
returned to the Board.  

Two of the matters remanded to the RO, service connection for 
right ulnar neuropathy and right arm numbness were granted 
during the course of the development at the RO.  A December 
2002 rating decision granted service connection for right 
ulnar neuropathy claimed as right arm numbness and ulnar 
nerve condition.  Thus, these issues are no longer viable for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDINGS OF FACT

1.  There is no current left ulnar nerve disorder that is 
causally related to any incident of the veteran's active 
service or to a service-connected disability.

2.  There is no current neck or back disorder that is 
causally related to any incident of the veteran's active 
service or to a service-connected disability.

3.  The veteran's right shoulder (major) instability, status 
post open anterior capsulorrhaphy is manifested by adhesive 
capsulitis causing significant rotator cuff impingement and 
arm limitation of motion which, considering flare-ups, most 
nearly approximates midway between side and shoulder level, 
with no swelling or deformity on examination; x-ray findings 
are negative.  


CONCLUSIONS OF LAW

1.  A left ulnar nerve disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002), 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

2.  A neck or back disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2002), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

3.  The criteria for a 30 percent evaluation for right 
shoulder (major) instability, status post open anterior 
capsulorrhaphy and capsular shift stabilization, but no more, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claims and of the newly enacted requirements 
of the VCAA in a February 2001 letter from the RO as well as 
in the December 2002 supplemental statement of the case.  She 
was informed as to what information the VA had in her case 
and what information would be necessary to complete her case.  
She has been informed that if she identified the information 
VA would assist her in getting it, and she has been given a 
reasonable amount of time to submit additional evidence.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed.  

Treatment records identified by the veteran have been 
obtained.  The veteran's service medical records have been 
obtained.  VA examinations have been conducted.  The veteran 
provided hearing testimony in February 2000.  Consequently, 
the Board finds that additional development of these matters, 
including development for a medical opinion or examination, 
is not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & 
Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease, such as arthritis, 
that becomes manifest to a degree of 10 percent or more 
within one year from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. § 3.307 
(2002). 

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2002).

Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2002).

Service connection may also be granted for a disorder which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  When a 
service-connected disability aggravates, but is not the 
proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).

III. Service Connection Claims on Appeal

The veteran contends, in essence, that she is entitled to 
service connection for a left ulnar nerve disorder and neck 
and back pain, which she asserts began in service.  Service 
medical records show an entry in March 1998 of bilateral 
ulnar nerve injury with no corroborating clinical records.  
No chronic disorder was noted in service.  Post service 
records show that the veteran failed to report for a 
scheduled VA neurological examination in January 1999.  A 
subsequent VA examination in July 2002 revealed a right arm 
ulnar nerve disorder but no left arm ulnar nerve disorder.  
No left arm disorder, including numbness, was found.  

Regarding back and neck pain, the veteran complained of right 
shoulder pain in February 1996 in service.  The assessment 
was neck pain, probably musculoskeletal.  Cervical spine X-
ray was negative in September 1996.  In January 1998, when 
she complained of back and right neck pain the assessment was 
thoracic myofascial pain with spasm.  

Post service records include note that the veteran failed to 
report for a scheduled VA neurological examination in January 
1999.  Private treatment records show the veteran sought 
treatment for low back pain in June 1998, after picking up 
her daughter.  An undated note indicates chronic thoracic and 
cervical strain.  Physical therapy notes dated in June 1999 
show treatment for cervical and thoracic pain.  

A report of VA orthopedic examination in November 2002 shows 
complaints of neck and lumbar pain.  The examiner found no 
significant evidence for cervical or lumbar pathology.  It 
was noted that the majority of the low back and neck pain was 
likely related to fibromyalgia.  

Thus, no medical examiner has related a current left ulnar 
nerve disorder or numbness, or a neck or back disorder, to 
service.  

Regarding the claim for a left ulnar nerve disorder or 
numbness, there is no indication of a chronic disease of this 
nature in service or following service.  There was one 
isolated treatment record in service of bilateral ulnar nerve 
injury.  With that isolated exception, service medical 
records do not show treatment or findings related to the left 
ulnar nerve.  Furthermore, there is no current diagnosis or 
finding of such a condition.  Consequently, there is no 
evidence of a relationship between a left ulnar nerve 
disorder, back or neck pain and the veteran's service-
connected right shoulder disability.  

Similarly, as there is neither a current back or neck 
disorder, there is no relationship between such a disorder 
and service.  

Though the veteran has urged that these conditions are 
related to service, there is no record of current chronic 
disability or continuous treatment or supporting medical 
opinion in the service record.  

Thus, while the veteran asserts she has left ulnar nerve, 
neck and back disorders and that they are essentially related 
to her service or to her service-connected right shoulder 
disability, no competent medical evidence shows that she has 
these disorders.  Thus, the Board finds that the 
preponderance of the evidence is against these claims, and 
that they must be denied.  

As to service connection pursuant to 38 C.F.R. §§ 3.307, 
3.309 there is no evidence of a chronic disease within the 
presumptive period.  Thus, service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309 is not for consideration.  

Further, the Board notes that there are no relevant findings 
of a chronic disorder of the back, neck or left ulnar nerve 
in service.  In that regard, there is no continuity of 
symptomatology, given the lack of ongoing treatment of any 
relevant diagnosed condition for many years after service.  
There is no finding of a current disability that is related 
to service despite the veteran's assertions.  The only 
evidence of an alleged current disorder of the back, neck or 
left arm which could be related to service is the veteran's 
contentions.  The medical evidence is against the claim.  
While the veteran is competent to describe the symptoms that 
she experiences, her statements are without significant 
probative value in regard to the issues at hand, as the 
veteran has not been shown to possess the medical training or 
expertise needed to render a competent opinion as to 
diagnosis or medical causation.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that she has a current 
disability and that a relationship exists between the 
disability and service cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  The probative 
medical evidence is against her theory.  In the absence of 
medical evidence establishing a relationship between a 
current disorder and service, the preponderance of the 
evidence is against the claims of service connection for such 
disabilities.  The benefit of the doubt has been considered, 
but there is not an approximate balance of positive and 
negative evidence regarding the merits of the issue.  That 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.

IV.  Increased Rating for Right Shoulder Instability

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) distinguished between an appeal of a decision denying 
a claim for an increased rating from an appeal resulting from 
a veteran's dissatisfaction with an initial rating assigned 
at the time of a grant of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In the latter event, the 
Court held that "staged" ratings could be assigned, in 
which separate ratings can be assigned for separate periods 
of time based on the facts found.  These criteria are 
applicable in the instant claim.

The veteran sought service connection for her right shoulder 
disability following separation from service in July 1998.  
Service connection for the right shoulder disability, along 
with a 10 percent rating, was granted effective in June 1998.  
During the course of the appeal, the rating for the veteran's 
right shoulder disability was increased to 20 percent, 
effective from June 1998.  She was awarded a temporary total 
evaluation from June 2001 to September 2001 based on surgical 
treatment of the right shoulder necessitating convalescence.  
For the reasons that follow, the Board will grant a 30 
percent evaluation, and no more, for that service-connected 
disorder.  

In evaluating a service-connected joint disability, VA must 
also consider functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and the rule against pyramiding in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

The veteran's service-connected right shoulder instability 
(major), status post open anterior capsulorrhaphy and 
capsular shift stabilization has been evaluated under 
Diagnostics Code (DC) 5203 pertaining to impairment of the 
clavicle or scapula.  DC 5203 provides that impairment of the 
scapula or clavicle with dislocation or nonunion with loose 
movement is rated at 20 percent.  DC 5201 provides that 
limitation of motion of the arm at midway between side and 
shoulder level warrants a 30 percent rating for the major 
upper extremity.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5024, 5203, 5201 (2002).  It is noted that the veteran's 
right hand is her dominant or major hand, as noted in a VA 
examination report dated in September 1998.  38 C.F.R. § 4.69 
(2002).

Service and VA treatment records show that the veteran 
suffered right shoulder pain and instability in service.  She 
underwent capsulorrhaphy in January 1997 in service.  She 
continued to have chronic pain and instability and was 
separated from service.  VA examination of the right shoulder 
in September 1998 revealed flexion and abduction to 180 
degrees, external rotation to 50 degrees and internal 
rotation to 90 degrees.  There was slight pain with forced 
abduction and external rotation.  There was no impingement 
but there was pain over the acromioclavicular joint.  

In June 2001, the veteran underwent capsular shift 
stabilization and arthroscopic subacromial decompression, 
debridement and chondroplasty of the right shoulder due to 
subluxation and dislocation along with rotator cuff 
tendinitis at a private facility.  

A report of VA neurological evaluation dated in July 2002 
revealed ulnar neuropathy of the right upper extremity that 
was likely related to the right shoulder injury.  A report of 
VA orthopedic examination dated in November 2002 reflects 
that the veteran had continued to have instability and in 
fact had developed adhesive capsulitis since the surgery.  
She reported that she had not undergone much physical therapy 
since the surgery and that she took Advil almost daily but it 
provided minimal relief.  It was noted that she had been 
diagnosed with fibromyalgia and had been treated with one 
injection into the rhomboids on her right side.  

The veteran had 90 degrees of active abduction and 50 degrees 
of internal shoulder rotation on the right side.  She 
internally rotated to waist level on the right.  There was no 
significant abduction or rotation weakness.  She had 
apprehension signs with motion on the right.  The examiner 
opined that the veteran had recurrent shoulder instability 
with two stabilization procedures.  There was evidence of 
instability, significant right rotator cuff impingement, 
capsulitis and marked limitation of motion as well as almost 
daily pain.  X-rays of the right shoulder showed no bony 
abnormality.

The veteran has urged, through testimony and written 
statements, that her shoulder disability warrants an 
increased rating.  She cites to pain, weakness and limited 
range of motion for support of her assertion.  

Resolving reasonable doubt in the veteran's favor, the 
veteran's service-connected right shoulder instability is 
manifested by signs and symptoms consistent with a 30 percent 
evaluation at all times relevant to the decision.  That is, 
the evidence most nearly approximates the criteria for a 30 
percent rating under DC 5201.  Considering the DeLuca 
criteria as specifically set forth by the VA examiner in 
November 2002, the veteran is restricted in activities above 
the shoulder.  The veteran has urged she is restricted to 
either shoulder level or less.  Again, the Board will resolve 
reasonable doubt in the veteran's favor and find that motion 
is limited to less than shoulder level, during flare ups.  
The pain and instability has been described as causing marked 
limitation of motion of the right shoulder.  Owing to the 
complaints and the objective indicators, as well as the 
opinion of the examiner, the Board thus finds the veteran's 
right shoulder more nearly approximates limited motion midway 
between side and shoulder level.  Thus, a 30 percent rating 
is warranted under the criteria of DC 5201.  

However, an evaluation in excess of 30 percent is not 
warranted.  The Board stresses that the veteran in no way 
exceeds the criteria for a 30 percent rating under DC 5201 or 
any other diagnostic code for right shoulder instability.  In 
fact, the criteria for DC 5201 are not met but rather, 
considering the DeLuca factors, owing to the flare-ups, and 
considering 38 C.F.R. §§ 3.102 and 4.7, a 30 percent rating 
is warranted in this case.  

V.  Additional Consideration

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities.  In addition, the Board will 
consider whether the disability at issue warrants 
consideration of an extraschedular rating.  In so doing, the 
Board notes that the veteran has submitted no evidence 
showing that her service-connected right shoulder disability 
has markedly interfered with her employment status beyond 
that interference contemplated by the assigned 30 percent 
evaluation, and there is also no indication that the disorder 
has necessitated frequent periods of hospitalization during 
the pendency of this appeal.  In this regard, it was noted in 
VA treatment notes dated in July 2002 that she was going to 
school full time and working part-time in addition to being a 
parent and homemaker.  Thus, considering the entire record, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).
















ORDER

Service connection for left ulnar nerve disorder claimed as 
hand numbness is denied.

Service connection for neck and back pain is denied.

An evaluation of 30 percent for right shoulder instability, 
status post open anterior capsulorrhaphy, is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

